Appleton, C. J.
The facts offered to be proved would constitute a perfect defense. Quarles v. Quarles, 4 Mass. 680. The ancestor of the demandants, in 1833, received his “ full share ” of all his father’s estate, and acknowledged the same in writing, and relinquished all his “right, title, and interest in and under his estate at his decease, which he (I) should otherwise have had.” The sum thus received was his share of his father’s estate, both at the date of its reception as well as at that of his death. He had received all he could in any way be entitled legally or equitably to receive from the paternal estate.
By stat. 1821, c. 51, § 40, advancements may be made of real or personal estate, and they may be proved by the acknowledgment, in writing, of the child to whom made, as in the case under consideration.
The contract was one the parties were competent to make, and when made it was as binding on them as any other. Nesmith v. Dinsmoor, 17 N. H. 515. By it the ancestor of the demandants received his full share of all his father’s estate. About thirty-eight years have passed since the advance was made and was received in full of the recipient’s share. Twenty-five years have elapsed since the death of the demandants’ father. The estates of the father and grandfather of the demandants have long ago been settled. The parties interested and their heirs have acquiesced in this arrangement during the long period which has elapsed since it was made. No legal or equitable reason is perceived for disturbing it. By the agreement of parties the case is to stand for trial.
OuttiNg, Kent, Walton, Barrows, and DaneoRTH, JJ., concurred..